     Case 2:19-cv-01817-WBS-DB Document 10 Filed 07/17/20 Page 1 of 5

 1   PERKINS ASBILL
     A Professional Law Corporation
 2   Robin K. Perkins (SBN 131252)
     Natalia D. Asbill (SBN 291960)
 3   300 Capitol Mall, Suite 1800
     Sacramento, CA 95814
 4   Telephone:    (916) 446-2000
     Facsimile:    (916) 447-6400
 5   Email: rperkins@perkins-lawoffice.com
            nasbill@perkins-lawoffice.com
 6
       Attorneys for Plaintiff
 7     MADISON HOLSINGER

 8   JACKSON LEWIS P.C.
     CAROLYN G. BURNETTE (SBN 191294)
 9   CASEY M. CURRAN (SBN 305210)
     400 Capitol Mall, Suite 1600
10   Sacramento, California 95814
     Telephone:    (916) 341-0404
11   Facsimile:    (916) 341-0141
     Email: Carolyn.Burnette@jacksonlewis.com
12          Casey.Curran@jacksonlewis.com
        Attorneys for Defendant
13      SYNAGRO-WWT, INC.
14                                 UNITED STATES DISTRICT COURT
15                          FOR THE EASTERN DISTRICT OF CALIFORNIA
16                                       SACRAMENTO DIVISION
17   MADISON HOLSINGER, an individual,                     CASE NO. 2:19-CV-01817-WBS-DB
18                  Plaintiff,                             JOINT STIPULATION AND REQUEST
                                                           TO CONTINUE TRIAL AND PRETRIAL
19          vs.                                            DEADLINES AND ORDER
20   SYNAGRO-WWT, INC., a Maryland                  Complaint Filed: 07-26-2019
     Corporation; and DOES 1 through 25, inclusive, Removed:         09-11-2019
21                                                  Trial Date:      05-18-2021
                   Defendants.
22

23

24          Pursuant to the Court’s January 15, 2020 Status (Pretrial Scheduling) Order and Local

25   Rule 143, MADISON HOLSINGER (“Plaintiff”) and SYNAGRO-WWT, INC. (“Defendant”)

26   (collectively, “the Parties”) enter the following stipulation through their respective counsel, and

27   request that the Court continue trial of this matter and the pretrial deadlines (“Dates”)

28                                                     1
     JOINT STIPULATION AND REQUEST
     TO CONTINUE TRIAL AND PRETRIAL                                   Madison Holsinger v. Synagro-WWT, Inc.
     DEADLINES AND ORDER                                                CASE NO. 2:19-CV-01817-WBS-DB
     Case 2:19-cv-01817-WBS-DB Document 10 Filed 07/17/20 Page 2 of 5

 1          GOOD CAUSE exists to continue the Dates as follows:
 2          1.      WHEREAS, Plaintiff was formerly employed by Defendant. Her claims include
 3   disability discrimination, gender discrimination, retaliation, interference with FMLA/CFRA,
 4   retaliation in violation of CFRA, failure to prevent retaliation, failure to provide a reasonable
 5   accommodation, failure to engage in the interactive process and wrongful termination.
 6          2.      WHEREAS, Defendant has employed workers throughout the United States
 7   during and at the onset of the COVID-19 pandemic. Defendant specializes in biosolids
 8   management, a highly regulated industry.
 9          3.      WHEREAS, The Parties have encountered unanticipated delays in completing
10   discovery as a consequence of COVID-19 related difficulties and distractions. Of particular
11   concern has been stay-in orders and various other public safety interferences with the ability of
12   counsel to retain experts and gather/transfer relevant information such that necessary experts can
13   adequately formulate opinions and prepare reports by the pending deadline of August 31, 2020.
14   Due to the extraordinary costs associated with such experts, and to avoid prematurely incurring
15   them, the Parties expected that this activity would take place in the late spring/summer of 2020.
16   The COVID-19 pandemic randomly coincided with this timing and derailed progress. The
17   distractions of COVID-19 also disrupted other discovery, including the ability to take key
18   depositions.
19          4.      WHEREAS, in light of this unexpected disruption, and having made initial
20   disclosures and considered the information exchanged, the Parties have determined that a
21   meaningful mediation is feasible and could lead to a prompt, efficient resolution of this matter.
22   The Parties have therefore agreed to mediate with Vivien Williamson on October 7, 2020, a
23   reputable employment law neutral. Ms. Williamson and other mediators of her stature are very
24   difficult to schedule. Her only availability before October 2020 was September 23, 2020.
25   Defendant’s counsel was conflicted on that date.
26   ///
27   ///
28                                                     2
     JOINT STIPULATION AND REQUEST
     TO CONTINUE TRIAL AND PRETRIAL                                   Madison Holsinger v. Synagro-WWT, Inc.
     DEADLINES AND ORDER                                                CASE NO. 2:19-CV-01817-WBS-DB
     Case 2:19-cv-01817-WBS-DB Document 10 Filed 07/17/20 Page 3 of 5

 1          5.      WHEREAS, the parties will require additional discovery to adequately prepare for
 2   dispositive motions and/or trial if the case does not settle, including completing written discovery,
 3   taking key depositions, and engaging experts to prepare reports.
 4          6.      WHEREAS, the Parties: (a) wish to avoid incurring the costs of outstanding
 5   discovery (including designating experts and preparing expert reports) pending the October 6,
 6   2020 mediation, as these costs may not be necessary; and (2) need additional time to retain
 7   experts, make expert disclosures and conduct meaningful expert discovery in any event.
 8          The Parties therefore stipulate to the following new pre-trial deadlines and trial date, and
 9   request the Court modify its Scheduling Order as follows:
10               Category                    Current Deadline             Proposed Deadline
11               Expert Disclosure           August 31, 2020              February 26, 2021
                 Rebuttal Experts            September 30, 2020           March 30, 2021
12
                 Discovery Cut Off           October 30, 2020             April 30, 2021
13               Motion Cut Off              December 14, 2020            June 14, 2021
14               Final Pretrial Conference   March 15, 2021               September 27, 2021
                 Trial                       May 18, 2021                 November 16, 2021
15

16          The Parties have not made any prior requests for extensions of time to change the case

17   Scheduling Order (Dkt. No. 7) or to extend time for completion of alternative dispute resolution.

18   Dated: July 16, 2020                    PERKINS ASBILL

19                                           By: /s/ Robin K. Perkins (as authorized on 07/16/2020)
                                                     Robin K. Perkins
20                                                   Natalia D. Asbill
21                                           Attorneys for Plaintiff
                                             MADISON HOLSINGER
22

23   Dated: July 16, 2020                    JACKSON LEWIS P.C.

24
                                             By:   /s/ Carolyn G. Burnette
25                                                 CAROLYN G. BURNETTE
                                                   CASEY M. CURRAN
26                                           Attorneys for Defendant
                                             SYNAGRO-WWT, INC.
27

28                                                     3
     JOINT STIPULATION AND REQUEST
     TO CONTINUE TRIAL AND PRETRIAL                                   Madison Holsinger v. Synagro-WWT, Inc.
     DEADLINES AND ORDER                                                CASE NO. 2:19-CV-01817-WBS-DB
     Case 2:19-cv-01817-WBS-DB Document 10 Filed 07/17/20 Page 4 of 5

 1                                                  ORDER
 2          Based on the foregoing Stipulation and GOOD CAUSE appearing, the Court orders that
 3   the scheduling order is modified as follows:
 4              Category                    Current Deadline         New Deadline
 5              Expert Disclosure           August 31, 2020          March 3, 2021
                Rebuttal Experts            September 30, 2020       March 30, 2021
 6
                Discovery Cut Off           October 30, 2020         April 30, 2021
 7              Motion Cut Off              December 14, 2020        June 14, 2021
 8              Final Pretrial Conference   March 15, 2021           September 27, 2021, 1:30 pm
                Trial                       May 18, 2021             November 16, 2021, 9:00 am
 9
10
            IT IS SO ORDERED.
11

12   Dated: July 16, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                   4
     JOINT STIPULATION AND REQUEST
     TO CONTINUE TRIAL AND PRETRIAL                              Madison Holsinger v. Synagro-WWT, Inc.
     DEADLINES AND ORDER                                           CASE NO. 2:19-CV-01817-WBS-DB
Case 2:19-cv-01817-WBS-DB Document 10 Filed 07/17/20 Page 5 of 5




                                    5
JOINT STIPULATION AND REQUEST
TO CONTINUE TRIAL AND PRETRIAL                  Madison Holsinger v. Synagro-WWT, Inc.
DEADLINES AND ORDER                               CASE NO. 2:19-CV-01817-WBS-DB
